Citation Nr: 9920008	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-15 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran had active honorable military service from June 
1975 to June 1979, and from October 1980 to October 1982.  
The veteran also had active service from October 1982 to 
September 1984 which was determined by administrative 
decision of the VA to have been under dishonorable conditions 
for VA purposes; VA compensation benefits are not permitted 
for any disability incurred in or aggravated during this 
period.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1995 RO decision by the VA RO in Columbia, South 
Carolina, which denied service connection for a psychiatric 
disorder.  A personal hearing before a member of the Board 
was requested and scheduled, but the veteran failed to report 
for such hearing.  

During the course of the appeal, the veteran moved to New 
York, and the case was forwarded to the Board by the RO in 
New York, New York.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a psychiatric 
disorder.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active honorable military service in the Army 
from June 1975 to June 1979.

In an unappealed April 1995 administrative decision, the RO 
held that his military service in the Navy from October 1980 
to October 1982 was under honorable conditions; but that his 
active service from October 1982 to September 1984 was under 
dishonorable conditions for VA purposes, and VA compensation 
benefits based on such period of service were barred.

A review of the veteran's service medical records shows that 
on medical examination performed for enlistment purposes in 
March 1975, prior to his first term of service, his 
psychiatric system was listed as normal.  Subsequent service 
medical records from this period of service are negative for 
a psychiatric disorder.

At a medical examination performed on entrance into the Navy 
in October 1980, the veteran's psychiatric system was listed 
as normal.  In a report of medical history completed in 
conjunction with the entrance examination in October 1980, 
the veteran denied a history of nervous trouble, depression, 
and excessive worry.

In a report of medical history completed in September 1984, 
the veteran reported a history of depression or excessive 
worry, nervous trouble, and frequent trouble sleeping.  The 
reviewing examiner noted that the veteran had numerous 
somatic complaints and also reported insomnia, depression, 
and nervousness.  Service medical records from this period of 
service are negative for a psychiatric disorder.  A November 
1984 Navy memorandum shows that the veteran's health records 
were missing; it was noted that such records were last 
checked out to the veteran.

Navy personnel records show that in May 1984 the veteran was 
convicted of a felony offense in a state court in Tennessee.  
He was subsequently recommended for separation by reason of 
misconduct due to a civilian conviction.  In September 1984, 
the veteran was discharged under other than honorable 
conditions by reason of misconduct.

Private medical records from Westchester County Medical 
Center dated from June 1987 to September 1991 are negative 
for treatment of a psychiatric disorder, and relate to 
treatment for other conditions.

Private medical records from Greenburgh Neighborhood Health 
Center dated from July 1990 to June 1992 reflect treatment 
for a variety of conditions, including anxiety in September 
1991.  A September 1991 treatment note shows that the veteran 
presented for a disability evaluation; the diagnoses were a 
low back disability, anxiety, and a history of kidney stones.

Private medical records from Charter Rivers Hospital reflect 
that the veteran was hospitalized in August 1993 for 
recurrent major depression.  He said he had been depressed 
since his mother died.  He reported a previous history of 
major depression in 1984 following the death of a brother, 
and said he was hospitalized for 90 days for that condition 
at that time.

In February 1994, the veteran submitted a claim for service 
connection for major depression and schizophrenia.  He 
claimed he was first treated for the condition in June 1984.

In a June 1994 memorandum, the National Personnel Records 
Center indicated that no service medical records were 
available relating to the veteran, and recommended that the 
RO contact the Navy.

In April 1995, the RO made an additional attempt to obtain 
service medical records from the veteran's 1982-1984 service 
in the Navy.  In a memorandum received in June 1995, it was 
noted that all available additional service medical records 
were forwarded to the RO.

Private medical records from Richland Memorial Hospital 
reflect that the veteran was hospitalized in September 1995 
for complaints of depression.  He reported past psychiatric 
treatment as an inpatient during military service.  The 
discharge diagnoses were recurrent major depression and 
cocaine abuse.

Private medical records from the Medical University of South 
Carolina reflect that the veteran was hospitalized in 
December 1995 for complaints of recurrent depression.  He 
reported that he was hospitalized for depression in 1983 at 
Charleston Naval Hospital.  During the 1995 hospitalization, 
the veteran reported outpatient treatment by a private 
physician, Dr. Fermo.  Dr. Fermo was contacted and reported 
treating the veteran for drug and alcohol abuse.  The Axis I 
diagnosis was paranoid delusional disorder versus major 
depressive episode with psychotic features versus substance-
induced mood disorder.

By a letter dated in December 1995, the veteran asserted that 
he had major depression which was incurred in service.

By a statement dated in March 1996, the veteran asserted that 
after eight years of military service, he incurred major 
depression and schizophrenia, and was treated for such during 
service.  He said the relevant period of service was from 
1982 to 1984.  He also reported treatment within one year 
after separation from service.

II.  Analysis

Service connection and compensation may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by a period of active service from which the 
individual was discharged or released under conditions other 
than dishonorable.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§  
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Compensation benefits are not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.

The veteran's service from June 1975 to June 1979 was 
honorable, and his service from October 1980 to October 1982 
was under honorable conditions, so that disabilities incurred 
in or aggravated during these periods may qualify for VA 
compensation benefits.  Any claimed disability incurred in or 
aggravated during his October 1982 to September 1984 service, 
however, does not qualify for VA compensation benefits 
because he was discharged with an other than honorable 
discharge and an April 1995 VA administrative decision found 
this period of service dishonorable for purposes of 
entitlement to VA compensation benefits.

The veteran claims service connection for a psychiatric 
disorder which he asserts was incurred during military 
service.  He asserts that such disorder was treated during 
his 1982-1984 military service.  His claim presents the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that his claim is well 
grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The Board notes that the veteran's service medical records 
are incomplete; service records show that some of his service 
medical records were missing while he was still in service 
and that they were last checked out to him.  Attempts by the 
RO to obtain additional service medical records have been 
unavailing.

The available service medical records are negative for a 
diagnosis of a chronic psychiatric disorder. 

The first post-service medical evidence of a psychiatric 
disorder is dated in September 1991, when he was diagnosed 
with anxiety.  Private medical records dated from 1993 to 
1995 reflect treatment for depression, and records dated in 
December 1995 show that he was diagnosed with paranoid 
delusional disorder versus major depressive episode with 
psychotic features versus substance-induced mood disorder

The veteran has asserted that he incurred a psychiatric 
disorder during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology and his statements do not serve to make his claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his psychiatric disorder began in service, does not 
constitute competent medical evidence of causality as 
required for a well-grounded claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1996).

The veteran has not submitted competent medical evidence 
linking the current psychiatric disorder with his periods of 
honorable service, or showing that he was diagnosed with a 
psychosis within the first year after separation from his 
last period of honorable service (which ended in October 
1982).  Without such evidence, the claim for service 
connection is implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.







ORDER

Service connection for a psychiatric disorder is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

